Citation Nr: 1544825	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-11 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right lower extremity peripheral neuropathy.

3.  Entitlement to an increased disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.

4.  Entitlement to service connection for right lower extremity peripheral edema, to include as secondary to service-connected type II diabetes mellitus.

5.  Entitlement to service connection for left lower extremity peripheral edema, to include as secondary to service-connected type II diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus.

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

8.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

9.  Whether new and material evidence has been received to reopen service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.

10.  Whether new and material evidence has been received to reopen service connection for right upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.

11.  Entitlement to service connection for PTSD.

12.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.

13.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2015, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Louisville, Kentucky, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and VBMS, to ensure a complete review of the evidence in this case.

The issues of increased disability ratings for left and right lower extremity peripheral neuropathy, and service connection for right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral edema, PTSD, erectile dysfunction, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the April 2015 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal for service connection for sleep apnea.

2.  The claim to reopen service connection for PTSD was denied in the February 2009 rating decision on the basis that the evidence did not corroborate an in-service stressor sufficient to cause PTSD (no nexus to service); the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

3.  Evidence received since the February 2009 rating decision is not cumulative, and pertains to the basis of the prior final denial of service connection for PTSD (no nexus to service), so raises a reasonable possibility of substantiating the claim for service connection for PTSD.

4.  The claim for service connection for bilateral upper extremity peripheral neuropathy was denied in the February 2009 rating decision on the basis that the evidence did not show a current diagnosis for bilateral upper extremity peripheral neuropathy (no current disability); the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

5.  Evidence received since the February 2009 rating decision is not cumulative, and pertains to the basis of the prior final denial of service connection for bilateral upper extremity peripheral neuropathy (no current disability), so raises a reasonable possibility of substantiating the claim for service connection for bilateral upper extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met regarding the appeal for service connection for sleep apnea.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The February 2009 rating decision, which denied reopening service connection for PTSD and denied service connection for bilateral upper extremity peripheral neuropathy, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
3.  The criteria for reopening service connection for PTSD are met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for reopening service connection for bilateral upper extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn issue of service connection for sleep apnea is decided as a matter of law, no discussion of the duties to notify and assist is required for this issue.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

As the Board is granting the full benefit sought on appeal as it relates to the claims to reopen service connection for PTSD and bilateral upper extremity peripheral neuropathy, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004. 
Withdrawal of Service Connection for Sleep Apnea

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, during the April 2015 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal for service connection for sleep apnea.  See Board hearing transcript at 2.  As a result, there remain no questions of fact or law for appellate consideration on the issue of service connection for sleep apnea.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of service connection for sleep apnea, and the issue will be dismissed.  See 38 C.F.R. § 20.204.

Legal Criteria to Reopen Service Connection

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for PTSD

The RO denied reopening service connection for PTSD in the February 2009 rating decision on the basis that the evidence did not corroborate an in-service stressor sufficient to cause PTSD.  In a February 2009 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of this decision; thus, the decision became final.  38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.302, 20.1103.  To be material, the evidence with respect to this issue must tend to show an in-service stressor sufficient to cause PTSD, or that a current acquired psychiatric disorder was incurred in service or related to service. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for PTSD.  The new evidence includes an April 2011 VA psychiatric examination, and written statements and oral testimony from the Veteran describing fear of hostile military activity while serving in Vietnam.  See November 2011 VA Form 21-0781; April 2015 Board hearing transcript at 15.  The Veteran also testified that a VA mental health provider related the PTSD to military service.  Id. at 24.  The Veteran's written statements and oral testimony regarding combat experience and the VA health care provider's medical opinion on the etiology of PTSD are presumed to be credible.  Justus, 3 Vet. App. at 512-13.  

The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses the previously unestablished facts of an in-service stressor sufficient to cause PTSD, and a relationship between current PTSD and military service.  Accordingly, the Board finds the newly-received evidence to be both new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Reopening of Service Connection for Bilateral 
Upper Extremity Peripheral Neuropathy

The RO denied service connection for bilateral upper extremity peripheral neuropathy in the February 2009 rating decision on the basis that the evidence did not show a current diagnosis for bilateral upper extremity peripheral neuropathy (no current disability).  In a February 2009 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of this decision; thus, the decision became final.  38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.302, 20.1103 (2015).  To be material, the evidence with respect to this issue must tend to show a current bilateral upper extremity peripheral neuropathy, or that a current bilateral upper extremity peripheral neuropathy disability was incurred in service or related to service. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for bilateral upper extremity peripheral neuropathy.  The new evidence includes the Veteran's April 2015 Board hearing testimony that bilateral upper extremity peripheral neuropathy was diagnosed at a VA medical center in March 2015.  While the record does not yet include VA treatment records through March 2015, the Veteran is competent to report a diagnosis from a doctor, and the testimony is presumed credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); Justus at 512-13.

The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses the 

previously unestablished fact of a current bilateral upper extremity peripheral neuropathy disability.  Accordingly, the Board finds the newly-received evidence to be both new and material to reopen service connection for bilateral upper extremity peripheral neuropathy.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal for service connection for sleep apnea, having been withdrawn, is dismissed.

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.

New and material evidence having been received, the appeal to reopen service connection for left upper extremity peripheral neuropathy is granted.

New and material evidence having been received, the appeal to reopen service connection for right upper extremity peripheral neuropathy is granted.


REMAND

Service Connection for PTSD, Hypertension, Erectile Dysfunction, and 
Bilateral Lower Extremity Peripheral Edema

During the April 2015 Board hearing, the Veteran testified that he began PTSD counseling at a VA medical center after the appeal was certified to the Board.  The VA treatment records currently associated with the record are only current through October 31, 2013, and do not include a medical opinion relating PTSD to military service.  The treatment records are significant due in part to the Veteran's testimony that a VA counselor related the PTSD to military service.

The VA treatments records that are associated with record include a PTSD diagnosis from April 2013.  The last VA psychiatric examination, which took place in November 2011, did not include a diagnosis of PTSD and, therefore, did not provide a medical opinion regarding the etiology of PTSD.  For these reasons, the Board finds that a remand is warranted to obtain outstanding VA treatment records and to provide a new VA examination and medical opinion.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that any decision with respect to the issue of service connection for PTSD may affect the claims for service connection for hypertension, erectile dysfunction, and bilateral lower extremity peripheral edema.  The Board finds that the issues of service connection for hypertension, erectile dysfunction, and bilateral lower extremity edema are inextricably intertwined with the issue of service connection for PTSD because the Veteran has testified that a VA counselor indicated that the PTSD aggravates the current hypertension disorder, and because the February 2011 VA examination report includes a medical opinion that the current erectile dysfunction and bilateral lower extremity peripheral edema disorders are likely caused by hypertension.  

For these reasons, a hypothetical grant of service connection for PTSD could provide a link to service for the current hypertension, erectile dysfunction, and bilateral lower extremity peripheral edema disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of service connection for hypertension, erectile dysfunction, and bilateral lower extremity peripheral edema must, therefore, be deferred until the intertwined issue of service connection for PTSD is either resolved or prepared for appellate consideration.  Id.

Service Connection for Bilateral Upper Extremity Peripheral Neuropathy

During the April 2015 Board hearing, the Veteran also testified that a VA physician diagnosed bilateral upper extremity peripheral neuropathy in March 2015.  As discussed above, VA treatment records are only current through October 31, 2013.  Given that the Veteran is service connected for bilateral lower extremity peripheral neuropathy (granted as due to service-connected type II diabetes mellitus), the Board finds that a remand for outstanding VA treatment records and a VA examination is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Increased Ratings for Bilateral Lower Extremity Peripheral Neuropathy

During the April 2015 Board hearing, the representative requested a new VA examination for the service-connected bilateral lower extremity peripheral neuropathy based on worsening symptoms since the last VA examination in 2011.  See Board hearing transcript at 27-28.  Although the testimony overlooks a more recent VA peripheral nerve examination in January 2014, because the Board is remanding the issue of service connection for bilateral upper extremity peripheral neuropathy for a new VA peripheral nerves examination, the Board finds that a remand for a new examination based on worsening symptoms is permissible.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the issues of increased disability ratings for left and right lower extremity peripheral neuropathy, and service connection for right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral edema, PTSD, erectile dysfunction, and hypertension are REMANDED for the following action:

1.  Obtain any outstanding treatment records from the VA Medical Center in Louisville, Kentucky.  If the search for such records has negative results, the RO should notify the Veteran and place a statement to that effect in the physical claims folder.  Any positive results should be associated with the Veteran's claims folder.

2.  Obtain the unit histories for the U.S. Army 2nd Battalion, 32nd Field Artillery Regiment in order to attempt to verify the alleged stressors in the Vietnam War, including but not limited to bombings of the unit's encampment, for the period from September 1971 through January 1972.  See November 2011 VA Form 21-0781.  Any documents received should be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folder.

3.  After the above development has been completed, schedule the appropriate VA examination(s) to determine the nature and etiology of the claimed PTSD and hypertension disorders.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinions.  In the examination report, the examiner should confirm that the record was reviewed.

The VA examiner(s) should offer the following opinions:

a.  Is it at least as likely as not (a 50 percent or greater probability) that a currently diagnosed psychiatric disorder began during service or is otherwise linked to a verified incident, event, or combat exposure in service?  The examiner should address the PTSD diagnosis provided during VA treatment in April 2013.

b.  If a current psychiatric disorder is at least as likely as not related to service, is it at least as likely as not that the current hypertension disorder is caused by or permanently worsened by the psychiatric disorder?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

4.  Schedule a VA peripheral nerves examination to assist in determining the current severity and extent of the service-connected bilateral lower extremity peripheral neuropathy.  All relevant documents should be made available to and reviewed by the examiner.  All indicated tests and studies should be performed.

The VA examiner should also offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that a currently diagnosed upper extremity peripheral neuropathy disorder is caused by or permanently worsened by the service-connected type II diabetes mellitus?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

5.  When the development above has been completed, the issues of increased disability ratings for left and right lower extremity peripheral neuropathy, and service connection for right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral edema, PTSD, erectile dysfunction, and hypertension should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2015)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


